DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Josh Blanton on 06/03/2022.The application has been amended as follows: 

1.	(Currently Amended)	A method comprising:
generating a first feedback information set by a small cell radio; 
generating a second feedback information set, that is different from the first feedback information set, by a macro cell radio; wherein the second feedback information set further comprises:
measurement report information for one or more User Equipment (UE) associated with the macro cell radio;
	loading statistics for the macro cell radio;
a rate of undesirable handovers of the one or more UE associated with the macro cell radio, wherein a handover of the one or more UE is undesirable when a time of stay on the small cell radio is below a threshold time; and
a Fractional Frequency Reuse (FFR) pattern for the macro cell radio; 
receiving, by a central management system, the first feedback information set and the second feedback information set;
setting, by the central management system, a high mobility handover threshold for the macro cell radio based, at least in part, on the second feedback information set, wherein the high mobility handover threshold is used to trigger handover of one or more high mobility UE associated with the macro cell radio to the small cell radio; and
setting, by the central management system, a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.

2.	(Canceled)

3.	(Original)	The method of Claim 1, wherein setting the high mobility handover threshold for the macro cell radio further comprises:
evaluating a rate of undesirable handovers to the small cell radio of the one or more high mobility UE associated with the macro cell radio in relation to a maximum rate of undesirable handovers and a minimum rate of undesirable handovers for the macro cell radio;
evaluating a load of the macro cell radio in relation to a maximum load and a minimum load for the macro cell radio; and
setting the high mobility handover threshold for the macro cell radio to reduce the rate of undesirable handovers below the maximum rate of undesirable handovers when the load of the macro cell radio is below the maximum load for the macro cell radio.

4.	(Original)	The method of Claim 1, wherein setting the maximum downlink transmit power for the small cell radio further comprises:
evaluating the high mobility handover threshold for the macro cell radio in relation to a maximum Signal-to-Interference-Plus-Noise Ratio (SINR) and a minimum SINR expected for one or more UE associated with the macro cell radio;
evaluating a Radio Link Failure (RLF) failure rate for one or more low mobility UE associated with the small cell radio in relation to a maximum RLF failure rate for the small cell radio; and
setting the maximum downlink transmit power for the small cell radio to limit interference toward the one or more UE associated with the macro cell radio and to maintain the RLF failure rate of the one or more low mobility UE associated with the small cell radio below the maximum RLF failure rate.
 
5.	(Currently Amended)	The method of Claim 1, wherein the second feedback information set generated by the macro cell radio further comprises one or more of:
mobility information for the one or more UE associated with the macro cell radio;
radio link failure (RLF) information for the one or more UE associated with the macro cell radio;


a transmit power of the macro cell radio; and
the high mobility handover threshold for the macro cell radio.

6.	(Original)	The method of Claim 5, wherein mobility information for a particular UE comprises:
mobility history information for the particular UE, wherein the mobility history information includes a list one or more cell radios to which the particular UE has been previously connected and a time of stay associated with each of the one or more cell radios contained in the list.

7.	(Previously Presented)	The method of Claim 1, wherein the first feedback information set generated by the small cell radio comprises one or more of:
mobility information for one or more UE associated with the small cell radio;
radio link failure (RLF) information for the one or more UE associated with the small cell radio;
measurement report information for the one or more UE associated with the small cell radio;
a Radio Link Failure (RLF) failure rate for the one or more UE associated with the small cell radio;
a maximum downlink transmit power of the small cell radio; and
a Fractional Frequency Reuse (FFR) pattern for the small cell radio.

8.	(Currently Amended)	One or more non-transitory tangible media encoding logic that includes instructions for execution that when executed by a processor, is operable to perform operations comprising:
generating a first feedback information set by a small cell radio; 
generating a second feedback information set, that is different from the first feedback information set, by a macro cell radio; wherein the second feedback information set further comprises:
measurement report information for one or more User Equipment (UE) associated with the macro cell radio;
	loading statistics for the macro cell radio;
 a rate of undesirable handovers of the one or more UE associated with the macro cell radio, wherein a handover of the one or more UE is undesirable when a time of stay on the small cell radio is below a threshold time; and 
	a Fractional Frequency Reuse (FFR) pattern for the macro cell radio; 
receiving, by a central management system, the first feedback information set and the second feedback information set;
setting, by the central management system, a high mobility handover threshold for the macro cell radio based, at least in part, on the second feedback information set, wherein the high mobility handover threshold is used to trigger handover of one or more high mobility UE associated with the macro cell radio to the small cell radio; and
setting, by the central management system, a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.

9.	(Canceled)

10.	(Original)	The media of Claim 8, wherein setting the high mobility handover threshold for the macro cell radio further comprises:
evaluating a rate of undesirable handovers to the small cell radio of the one or more high mobility UE associated with the macro cell radio in relation to a maximum rate of undesirable handovers and a minimum rate of undesirable handovers for the macro cell radio;
evaluating a load of the macro cell radio in relation to a maximum load and a minimum load for the macro cell radio; and
setting the high mobility handover threshold for the macro cell radio to reduce the rate of undesirable handovers below the maximum rate of undesirable handovers when the load of the macro cell radio is below the maximum load for the macro cell radio.

11.	(Original)	The media of Claim 8, wherein setting the maximum downlink transmit power for the small cell radio further comprises:
evaluating the high mobility handover threshold for the macro cell radio in relation to a maximum Signal-to-Interference-Plus-Noise Ratio (SINR) and a minimum SINR expected for one or more UE associated with the macro cell radio;
evaluating a Radio Link Failure (RLF) failure rate for one or more low mobility UE associated with the small cell radio in relation to a maximum RLF failure rate for the small cell radio; and
setting the maximum downlink transmit power for the small cell radio to limit interference toward the one or more UE associated with the macro cell radio and to maintain the RLF failure rate of the one or more low mobility UE associated with the small cell radio below the maximum RLF failure rate.

12.	(Currently Amended)	The media of Claim 8, wherein the second feedback information set generated by the macro cell radio further comprises one or more of:
mobility information for the one or more UE associated with the macro cell radio; 
radio link failure (RLF) information for the one or more UE associated with the macro cell radio; 


a transmit power of the macro cell radio; and
the high mobility handover threshold for the macro cell radio. 

13.	(Original)	The media of Claim 12, wherein mobility information for a particular UE comprises:
mobility history information for the particular UE, wherein the mobility history information includes a list one or more cell radios to which the particular UE has been previously connected and a time of stay associated with each of the one or more cell radios contained in the list.

14.	(Previously Presented)	The media of Claim 8, wherein the first feedback information set generated by the small cell radio comprises one or more of:
mobility information for one or more UE associated with the small cell radio;
radio link failure (RLF) information for the one or more UE associated with the small cell radio;
measurement report information for the one or more UE associated with the small cell radio;
a Radio Link Failure (RLF) failure rate for the one or more UE associated with the small cell radio;
a maximum downlink transmit power of the small cell radio; and
a Fractional Frequency Reuse (FFR) pattern for the small cell radio.

15.	(Currently Amended)	A system, comprising:
at least one memory element for storing data; and
at least one processor that executes instructions associated with the data, wherein the processor and the memory element cooperate such that the system is configured for:
generating a first feedback information set by a small cell radio; 
generating a second feedback information set, that is different from the first feedback information set, by a macro cell radio; wherein the second feedback information set further comprises:
measurement report information for one or more User Equipment (UE) associated with the macro cell radio;
	loading statistics for the macro cell radio;
 a rate of undesirable handovers of the one or more UE associated with the macro cell radio, wherein a handover of the one or more UE is undesirable when a time of stay on the small cell radio is below a threshold time; and
a Fractional Frequency Reuse (FFR) pattern for the macro cell radio; 
receiving, by a central management system, the first feedback information set and the second feedback information set;
setting, by the central management system, a high mobility handover threshold for the macro cell radio based, at least in part, on the second feedback information set, wherein the high mobility handover threshold is used to trigger handover of one or more high mobility UE associated with the macro cell radio to the small cell radio; and
setting, by the central management system, a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.

16.	(Canceled)

17.	(Original)	The system of Claim 15, wherein setting the high mobility handover threshold for the macro cell radio further comprises:
evaluating a rate of undesirable handovers to the small cell radio of the one or more high mobility UE associated with the macro cell radio in relation to a maximum rate of undesirable handovers and a minimum rate of undesirable handovers for the macro cell radio;
evaluating a load of the macro cell radio in relation to a maximum load and a minimum load for the macro cell radio; and
setting the high mobility handover threshold for the macro cell radio to reduce the rate of undesirable handovers below the maximum rate of undesirable handovers when the load of the macro cell radio is below the maximum load for the macro cell radio.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “measurement report information for one or more User Equipment (UE) associated with the macro cell radio; loading statistics for the macro cell radio;
a rate of undesirable handovers of the one or more UE associated with the macro cell radio, wherein a handover of the one or more UE is undesirable when a time of stay on the small cell radio is below a threshold time; and
a Fractional Frequency Reuse (FFR) pattern for the macro cell radio; 
receiving, by a central management system, the first feedback information set and the second feedback information set;
setting, by the central management system, a high mobility handover threshold for the macro cell radio based, at least in part, on the second feedback information set, wherein the high mobility handover threshold is used to trigger handover of one or more high mobility UE associated with the macro cell radio to the small cell radio; and
a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 8 and 15. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468